The indictment was for murder in the first degree. There was a due arraignment and plea of not guilty; the case was duly set for trial; and a jury verdict as follows: "We the jury find the defendant guilty of Murder in the Second Degree as charged in the indictment, and fix his punishment at twenty years imprisonment in the Penitentiary." The appeal is upon the record.
There are no questions presented as to venire, or of rulings on the introduction of evidence. The refused charges are not considered in the absence of a bill of exceptions.
No reversible error being presented, the judgment of conviction of murder in the second degree is affirmed.
Affirmed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.